This is an action to set aside as fraudulent a transfer of lands. Plaintiff recovered a judgment on November 22, 1937, in the district court of Potawattami County, Iowa, against Gordon N. Best, defendant herein, in the sum of $6,258.03, with interest and costs. The judgment debtor and defendant Janett B. Park, his grantee, are brother and sister. The warranty deed to the land in controversy was executed and delivered on April 1, 1937. It is insisted by the defendants that the grantor was indebted to his sister in the sum of $5,200, and that the conveyance was made and accepted in good faith in satisfaction of such debt.
The trial court made findings to the effect that the services rendered by defendant Janett B. Park were gratuitous, that the conveyance left the grantor insolvent, and that the conveyance was made without consideration and with mutual intent to defraud creditors. *Page 146 
The only questions in this case are upon the facts. It would not be particularly profitable to recite the evidence. We have carefully considered the record and are satisfied that the findings of the trial court are sustained by the evidence.
The judgment appealed from is affirmed.
All the Judges concur.